Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 1 of 56




                       Exhibit A
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 2 of 56
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 3 of 56
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 4 of 56
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 5 of 56
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 6 of 56
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 7 of 56




                   Attachment 1
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 8 of 56




                    Attachment 2
Case Case  2:17-cv-03768-CMR Document
     3:16-cv-08483-PGS-TJB    Document2 170-1  Filed 07/26/19
                                         Filed 11/10/16  Page 1Page
                                                                of 2 9PageID:
                                                                       of 56 134




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

HERITAGE PHARMACEUTICALS INC.,

                       Plaintiff,
                                                        CORPORATE DISCLOSURE
       v.                                               STATEMENT

JEFFREY A. GLAZER and
JASON T. MALEK,

                       Defendants.



Liza M. Walsh
Marc. D. Haefner
WALSH PIZZI O’REILLY FALANGA LLP
   One Riverfront Plaza
   1037 Raymond Blvd., Suite 600
   Newark, NJ 07102
   (t) (973) 757-1100
   (f) (973) 757-1090


Daniel W. Nelson (pro hac vice forthcoming)
William Jeremy Robison (pro hac vice forthcoming)
GIBSON, DUNN & CRUTCHER LLP
  1050 Connecticut Ave., N.W.
  Washington, D.C. 20036
  (t) (202) 955-8500
  (f) (202) 467-0539


Attorneys for Plaintiff Heritage Pharmaceuticals Inc.



                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Plaintiff Heritage

Pharmaceuticals Inc. (a non-governmental corporate party), by and through counsel, hereby

states as follows regarding affiliates:
CaseCase 2:17-cv-03768-CMR Document
    3:16-cv-08483-PGS-TJB   Document2170-1
                                       Filed Filed 07/26/19
                                             11/10/16   Page Page
                                                             2 of 210 of 56 135
                                                                    PageID:



       Plaintiff Heritage Pharmaceuticals Inc. is a wholly owned subsidiary of Heritage

Pharmaceuticals Holdings Inc., which is a wholly owned subsidiary of Emcure Pharmaceuticals

Ltd., an Indian corporation. Plaintiff Heritage Pharmaceuticals Inc. is not a publicly traded

entity, and no other parent corporation or publicly held corporation holds 10% or more of

Plaintiff Heritage Pharmaceuticals Inc.’s stock.

       We certify under penalty of perjury the foregoing statements are true and correct.



Dated: November 10, 2016              Respectfully submitted,

                                      By:/s/Liza M. Walsh
                                      Liza M. Walsh
                                      Marc D. Haefner
                                      WALSH PIZZI O’REILLY FALANGA LLP
                                      One Riverfront Plaza
                                      1037 Raymond Blvd., Suite 600
                                      Newark, NJ 07102
                                      Telephone: (973) 757-1100
                                      Facsimile: (973) 757-1090
                                      Email: lwalsh@walsh.law

                                      Daniel W. Nelson (pro hac vice forthcoming)
                                      William Jeremy Robison (pro hac vice forthcoming)
                                      GIBSON, DUNN & CRUTCHER LLP
                                      1050 Connecticut Ave., N.W.
                                      Washington, D.C. 20036
                                      Telephone: (202) 887-3687
                                      Facsimile: (202) 530-9571
                                      Email: dnelson@gibsondunn.com

                                      Attorneys for Plaintiff Heritage Pharmaceuticals, Inc.
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 11 of 56




                   Attachment 3
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 12 of 56




                   Attachment 4
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 13 of 56




                   Attachment 5
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 14 of 56




                    Attachment 6
      Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 15 of 56




          Heritage Pharma Labs Inc. Announces Acquisition of 23 FDA-Approved ANDAs


East Brunswick, NJ, February 6, 2019 – Heritage Pharma Labs Inc. (Heritage) today announced that
they have acquired a portfolio of 23 abbreviated new drug applications (ANDAs), covering 17
product families, all of which have been previously approved by the U.S. Food and Drug
Administration (FDA). Financial terms were not disclosed.

Of the newly acquired products, Heritage and its parent company, Emcure Pharmaceuticals Ltd. had
previously manufactured most of these products under a supply agreement with a third party, and
Heritage plans to launch all of these products into the U.S. market under a Heritage label with
immediate availability starting in Q2 2019 through its affiliate, Heritage Pharmaceuticals Inc.

“The addition of these new products to our growing portfolio is another step forward in our efforts
to strengthen our U.S. business and operations,” stated William S. Marth, the Global President and
CEO of the Heritage Group, Regulated Markets. Mr. Marth added that “we remain focused on
delivering high-quality products to our customers and patients. Our previous experience producing
the vast majority of these products will enable us to quickly resume manufacturing and begin
production immediately.”

About Heritage
A wholly owned subsidiary of Emcure Pharmaceuticals Limited, and strategically located in East
Brunswick, New Jersey, Heritage Pharma Labs Inc. is a specialty pharmaceutical company engaged
in the development, manufacturing, packaging, and sales of generic and legacy branded
pharmaceutical products for the U.S. prescription drug market. Since inception, our customers have
experienced the benefits of our continuous product expansion and global alliance network among
the Emcure and Heritage Group family that has produced an impressive portfolio of over 150
products spanning multiple dosage forms. The Heritage Group’s products cover several therapeutic
categories, including but not limited to: oncology, cardiovascular, metabolic disease, anti-infective
and pain management. Whether its oral solids or complex injectables, the Heritage portfolio is
poised to continue to rapidly expand and deliver the Value Driven Medicine required to keep our
customers competitive in the marketplace. Let our formula of high quality and consistent supply
work for you as we continue to provide affordable healthcare solutions to the U.S. consumer.


                                                ###
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 16 of 56




                   Attachment 7
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 17 of 56




                   Attachment 8
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 18 of 56




                   Attachment 9
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 19 of 56




                  Attachment 10
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 20 of 56




                  Attachment 11
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 21 of 56




                  Attachment 12
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 22 of 56




                  Attachment 13
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 23 of 56




                  Attachment 14
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 24 of 56




                  Attachment 15
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 25 of 56




                  Attachment 16
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 26 of 56




                  Attachment 17
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 27 of 56




                  Attachment 18
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 28 of 56




                  Attachment 19
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 29 of 56




                  Attachment 20
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 30 of 56




                  Attachment 21
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 31 of 56




                  Attachment 22
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 32 of 56




                  Attachment 23
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 33 of 56




                  Attachment 24
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 34 of 56




                  Attachment 25
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 35 of 56




                   Attachment 26
 CaseCase 2:17-cv-03768-CMR
      1:18-cv-01043-LPS      Document
                         Document     170-108/09/18
                                  72 Filed   Filed 07/26/19 Page
                                                     Page 1 of    36 of 56
                                                               4 PageID #: 644



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

                                                    )
NOVARTIS PHARMACEUTICALS                            )
CORPORATION                                         )
                                                    )
                  Plaintiff,                        )
                                                    )
                  v.                                )         C.A. No. 18-1043-LPS
                                                    )
ACCORD HEALTHCARE INC., et al.                      )
                                                    )
                  Defendants.                       )
                                                    )
                                                    )

                               STIPULATION AND [PROPOSED] ORDER

                  WHEREAS, Plaintiff Novartis Pharmaceuticals Corporation (“Novartis”) owns

U.S. Patent No. 5,604,229 (“the ‘229 patent”), directed to the active ingredient, fingolimod, in

Gilenya®, the Novartis branded product indicated for patients with relapsing-remitting multiple

sclerosis;

                  WHEREAS, Defendant Emcure Pharmaceuticals, Ltd. (“Emcure”) filed

Abbreviated New Drug Application No. 207927 through its U.S. subsidiary, Defendant Heritage

Pharmaceuticals Inc. (together with Emcure, “Heritage”), for permission to sell generic Gilenya

upon expiration of the ‘229 patent;

                  WHEREAS, the ‘229 patent precludes the sale of a generic version of Novartis’s

Gilenya brand medication until August 18, 2019;

                  WHEREAS, several Petitioners (but not Heritage) brought an inter-partes review

challenging all of the claims of U.S. Patent No. 9,187,405 (“the ‘405 patent”), the Novartis

patent that is the subject of the present action;




ME1 27851718v.1
 CaseCase 2:17-cv-03768-CMR
      1:18-cv-01043-LPS      Document
                         Document     170-108/09/18
                                  72 Filed   Filed 07/26/19 Page
                                                     Page 2 of    37 of 56
                                                               4 PageID #: 645



                  WHEREAS, the Patent Trial and Appeal Board of the U.S. Patent and Trademark

Office determined that Petitioners did not establish by a preponderance of the evidence the

unpatentability of all of the claims of the ‘405 patent in a Final Written Decision issued on July

11, 2018 in IPR2017-00854 (attached as Exhibit B to the Complaint in this action);

                  WHEREAS, Novartis contends in this action that the ‘405 patent precludes the

sale of generic Gilenya until 2027, which Heritage denies;

                  WHEREAS, Novartis seeks to expeditiously resolve its claims in this matter in

view of the August 18, 2019 expiration date of the ‘229 patent;

                  WHEREAS, Novartis envisions that a motion for preliminary injunctive relief or

other forms of preliminary relief may be sought to preserve the status quo if the present action is

not resolved by August 19, 2019; and

                  WHEREAS, Novartis served Heritage with the Complaint in this action on July

19, 2018, and Heritage has asked for a sixty-day extension of time to respond to the Complaint,

such that its response to the Complaint would be due on October 8, 2018;

                  IT IS HEREBY STIPULATED AND AGREED, by and between Novartis and

Heritage, as follows:

                  1.     Heritage’s time to answer the Complaint shall be extended to October 8,

2018.

                  2.     Heritage shall not file any motion under Federal Rule of Civil Procedure

12 in this action; any motion directed to process, sufficiency of process, personal jurisdiction or

venue; or any other motion before answering the Complaint. For the avoidance of doubt,

Heritage agrees to litigate this action in the District of Delaware and, solely for the purposes of

this action, waives any challenge to venue or personal jurisdiction it may otherwise have.


                                                -2-

ME1 27851718v.1
 CaseCase 2:17-cv-03768-CMR
      1:18-cv-01043-LPS      Document
                         Document     170-108/09/18
                                  72 Filed   Filed 07/26/19 Page
                                                     Page 3 of    38 of 56
                                                               4 PageID #: 646



                  3.    Heritage shall not use the delay in answering the Complaint as the basis

for, or in connection with, any argument in opposition to any form of temporary, preliminary or

expedited relief sought by Novartis in this matter, including without limitation, a request for an

expedited case schedule.

                  4.    Regardless of having not yet answered the Complaint, Heritage shall

promptly cooperate with Novartis:

                        a.      in negotiating a case schedule and jointly requesting a prompt

         scheduling conference date with the Court, with that conference to occur on or before

         September 28, 2018, or at the Court’s earliest convenience thereafter;

                        b.      in negotiating (i) a protective order to govern the exchange of

         confidential discovery materials; and (ii) an e-discovery protocol for these proceedings;

         and

                        c.      in producing to Novartis Heritage’s Abbreviated New Drug

         Application No. 207927 according to the Default Standard for Discovery in this District

         with respect to the production of core technical documents, or such earlier time as agreed

         to by the parties or ordered by the Court.




                                                 -3-

ME1 27851718v.1
    CaseCase 2:17-cv-03768-CMR
         1:18-cv-01043-LPS      Document
                            Document     170-108/09/18
                                     72 Filed   Filed 07/26/19 Page
                                                        Page 4 of    39 of 56
                                                                  4 PageID #: 647



Dated: August 9, 2018

GOODWIN PROCTER LLP                                          McCARTER & ENGLISH, LLP

/s/ Michael B. Cottler                                       /s/ Daniel M. Silver
Michael B. Cottler                                           Michael P. Kelly (#2295)
The New York Times Building                                  Daniel M. Silver (#4758)
620 Eighth Avenue                                            Benjamin A. Smyth (#5528)
New York, NY 10018                                           Renaissance Centre
mcottler@goodwinlaw.com                                      405 N. King Street, 8th Floor
(212) 813-8800                                               Wilmington, Delaware 19801
                                                             (302) 984-6300
Attorney for Emcure Pharmaceuticals, Ltd.                    mkelly@mccarter.com
and Heritage Pharmaceuticals Inc.1                           dsilver@mccarter.com
                                                             bsmyth@mccarter.com

                                                             OF COUNSEL:

                                                             Jane M. Love, Ph.D.
                                                             Robert Trenchard
                                                             Paul E. Torchia
                                                             GIBSON, DUNN & CRUTCHER LLP
                                                             200 Park Avenue
                                                             New York, NY 10166
                                                             (212) 351-4000
                                                             JLove@gibsondunn.com
                                                             RTrenchard@gibsondunn.com
                                                             PTorchia@gibsondunn.com

                                                             Andrew P. Blythe
                                                             GIBSON, DUNN & CRUTCHER LLP
                                                             333 South Grand Avenue
                                                             Los Angeles, CA 90071
                                                             (213) 229-7000
                                                             ABlythe@gibsondunn.com

                                                             Attorneys for Novartis Pharmaceuticals
                                                             Corporation

           SO ORDERED this ______________ day of August, 2018.


                                                               _______________________________
                                                               Chief United States District Judge
1
    Emcure Pharmaceuticals, Ltd. and Heritage Pharmaceuticals Inc. have not yet retained Delaware counsel.


                                                        -4-

ME1 27851718v.1
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 40 of 56




                  Attachment 27
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 41 of 56




                  Attachment 28
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 42 of 56




                  Attachment 29
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 43 of 56




                  Attachment 30
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 44 of 56




                  Attachment 31
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 45 of 56




                  Attachment 32
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 46 of 56




                  Attachment 33
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 47 of 56




                   Attachment 34
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 48 of 56
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 49 of 56




                   Attachment 35
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 50 of 56
 7/24/2019              Case 2:17-cv-03768-CMR        Document
                                        Orange Book: Approved        170-1withFiled
                                                              Drug Products         07/26/19
                                                                              Therapeutic           Page
                                                                                          Equivalence       51 of 56
                                                                                                      Evaluations




Mkt.                                                                                Dosage                               TE Code
         Active Ingredient      Proprietary Name       Appl No                                 Route        Strength
Status                                                                              Form                                 (https://www.fda.gov/Drugs/Developmen

                                                       A204618 (results product.cfm?
RX       ETOMIDATE              ETOMIDATE                                            INJECTABLE INJECTION   2MG/ML       AP
                                                       Appl Type=A&Appl No=204618)

                             FOSINOPRIL SODIUM
         FOSINOPRIL SODIUM;                      A079025 (results product.cfm?                              10MG;
RX                           AND                                               TABLET          ORAL                      AB
         HYDROCHLOROTHIAZIDE                     Appl Type=A&Appl No=079025)                                12.5MG
                             HYDROCHLOROTHIAZIDE
                             FOSINOPRIL SODIUM
         FOSINOPRIL SODIUM;                      A079025 (results product.cfm?                              20MG;
RX                           AND                                               TABLET          ORAL                      AB
         HYDROCHLOROTHIAZIDE                     Appl Type=A&Appl No=079025)                                12.5MG
                             HYDROCHLOROTHIAZIDE

                                                       A203428 (results product cfm?
RX       FUROSEMIDE             FUROSEMIDE                                           INJECTABLE INJECTION   10MG/ML      AP
                                                       Appl Type=A&Appl No=203428)


         GEMCITABINE            GEMCITABINE            A202063 (results product.cfm?                        EQ 200MG
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=202063)                          BASE/VIAL


         GEMCITABINE            GEMCITABINE            A202063 (results product cfm?                        EQ 1GM
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=202063)                          BASE/VIAL


                                                       A203987 (results product.cfm?                        EQ 3MG
RX       IBANDRONATE SODIUM     IBANDRONATE SODIUM                                   INJECTABLE INTRAVENOUS              AP
                                                       Appl Type=A&Appl No=203987)                          BASE/3ML


         IRINOTECAN             IRINOTECAN             A200771 (results product cfm?                        40MG/2ML
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=200771)                          (20MG/ML)


         IRINOTECAN             IRINOTECAN             A200771 (results product.cfm?                        100MG/5ML
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=200771)                          (20MG/ML)


         METOCLOPRAMIDE                                A204756 (results product cfm?                        EQ 5MG
RX                              METOCLOPRAMIDE                                       INJECTABLE INJECTION                AP
         HYDROCHLORIDE                                 Appl Type=A&Appl No=204756)                          BASE/ML


         ONDANSETRON            ONDANSETRON            A090424 (results product.cfm?                        EQ 2MG
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=090424)                          BASE/ML

                                ONDANSETRON
         ONDANSETRON                                   A078945 (results product.cfm?                        EQ 2MG
RX                              HYDROCHLORIDE                                        INJECTABLE INJECTION                AP
         HYDROCHLORIDE                                 Appl Type=A&Appl No=078945)                          BASE/ML
                                PRESERVATIVE FREE

                                                       A211682 (results product.cfm?
RX       OXYBUTYNIN CHLORIDE    OXYBUTYNIN CHLORIDE                                  TABLET    ORAL         5MG          AB
                                                       Appl Type=A&Appl No=211682)


         PROCHLORPERAZINE       PROCHLORPERAZINE       A204147 (results product.cfm?                        EQ 5MG
RX                                                                                   INJECTABLE INJECTION                AP
         EDISYLATE              EDISYLATE              Appl Type=A&Appl No=204147)                          BASE/ML


                                                       A204101 (results product.cfm?
RX       RIFAMPIN               RIFAMPIN                                             INJECTABLE INJECTION   600MG/VIAL   AP
                                                       Appl Type=A&Appl No=204101)


                                                       A204090 (results product.cfm?                        EQ 5MG
RX       RIZATRIPTAN BENZOATE   RIZATRIPTAN BENZOATE                                 TABLET    ORAL                      AB
                                                       Appl Type=A&Appl No=204090)                          BASE


                                                       A204090 (results product.cfm?                        EQ 10MG
RX       RIZATRIPTAN BENZOATE   RIZATRIPTAN BENZOATE                                 TABLET    ORAL                      AB
                                                       Appl Type=A&Appl No=204090)                          BASE


                                                       A203521 (results product.cfm?
RX       TRANEXAMIC ACID        TRANEXAMIC ACID                                      INJECTABLE INJECTION   100MG/ML     AP
                                                       Appl Type=A&Appl No=203521)


         VANCOMYCIN             VANCOMYCIN             A202275 (results product.cfm?                        EQ 500MG
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=202275)                          BASE/VIAL


         VANCOMYCIN             VANCOMYCIN             A202464 (results product.cfm?                        EQ 10GM
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=202464)                          BASE/VIAL


         VANCOMYCIN             VANCOMYCIN             A202275 (results product.cfm?                        EQ 1GM
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=202275)                          BASE/VIAL


         VANCOMYCIN             VANCOMYCIN             A202274 (results product.cfm?                        EQ 5GM
RX                                                                                   INJECTABLE INJECTION                AP
         HYDROCHLORIDE          HYDROCHLORIDE          Appl Type=A&Appl No=202274)                          BASE/VIAL



Mkt.                                                                                Dosage                               TE Code
         Active Ingredient      Proprietary Name       Appl No                                 Route        Strength
Status                                                                              Form                                 (https://www.fda.gov/Drugs/Developmen




 https://www.accessdata.fda.gov/scripts/cder/ob/search_product.cfm                                                                                   2/3
 7/24/2019              Case 2:17-cv-03768-CMR        Document
                                        Orange Book: Approved        170-1withFiled
                                                              Drug Products         07/26/19
                                                                              Therapeutic           Page
                                                                                          Equivalence       52 of 56
                                                                                                      Evaluations




Mkt.                                                                               Dosage                                TE Code
         Active Ingredient      Proprietary Name       Appl No                                 Route        Strength
Status                                                                             Form                                  (https://www.fda.gov/Drugs/Developmen

                                                       A201783 (results product.cfm?                        EQ 4MG
RX       ZOLEDRONIC ACID        ZOLEDRONIC ACID                                      INJECTABLE INTRAVENOUS              AP
                                                       Appl Type=A&Appl No=201783)                          BASE/5ML


                                                       A201801 (results product.cfm?                        EQ 5MG
RX       ZOLEDRONIC ACID        ZOLEDRONIC ACID                                      INJECTABLE INTRAVENOUS            AP
                                                       Appl Type=A&Appl No=201801)                          BASE/100ML

                                                                                                            EQ
                                                       A202590 (results product.cfm?                        500MG/20ML
DISCN    LEVOFLOXACIN           LEVOFLOXACIN                                         INJECTABLE INJECTION
                                                       Appl Type=A&Appl No=202590)                          (EQ
                                                                                                            25MG/ML)
                                                                                                            EQ
                                                       A202590 (results product.cfm?                        750MG/30ML
DISCN    LEVOFLOXACIN           LEVOFLOXACIN                                         INJECTABLE INJECTION
                                                       Appl Type=A&Appl No=202590)                          (EQ
                                                                                                            25MG/ML)
Mkt.                                                                               Dosage                                TE Code
         Active Ingredient      Proprietary Name       Appl No                                 Route        Strength
Status                                                                             Form                                  (https://www.fda.gov/Drugs/Developmen

howing 1 to 38 of 38 entries                                                                                                    Previous      1     Next




 https://www.accessdata.fda.gov/scripts/cder/ob/search_product.cfm                                                                                   3/3
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 53 of 56




                  Attachment 36
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 54 of 56




                  Attachment 37
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 55 of 56




                  Attachment 38
                 (filed under seal)
Case 2:17-cv-03768-CMR Document 170-1 Filed 07/26/19 Page 56 of 56




                  Attachment 39
                 (filed under seal)
